Per Curiam.

The sole question in this appeal on questions of law only is the constitutionality of Section 4511.34, Bevised Code. The first paragraph of that section pertains to the instant problem. It reads:—
“The operator of a motor vehicle, streetcar, or trackless trolley shall not follow another vehicle, streetcar, or trackless trolley more closely than is reasonable and prudent, having due regard for the speed of such vehicle, streetcar, or trackless trolley, and the traffic upon and the condition of the highway.”
The defendant-appellant urges that this statute fails to establish a standard of conduct and thereby leaves to the discretion of a police officer the exercise of a matter that belongs to the legislature, and that what is “reasonable and prudent conduct” is vague and not defined by the act, is left indefinite and uncertain and fixes no standard of guilt.
This statute is merely a traffic regulation. It has for its standard the rule of reason.
The assured clear distance statute so familiar to all (Section 4511.21, Bevised Code), contains a standard “reasonable or proper,” and the instant statute employs the words “reasonable and prudent.” We find no distinction between the two expressions, although there is a difference.
This statute has repeatedly been held constitutional, and we so hold with respect to Section 4511.34, Bevised Code.
We find no error in the ruling of the Common Pleas Court, and its judgment is hereby affirmed.
Brown, P. J., Donahue and Griffith, JJ., concur.